significant index no department of the treasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division set ep ra aq_ re dear company organization county state ’ this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions collateral acceptable to the pension_benefit_guaranty_corporation pbgc be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company makes contributions to the plan for each plan_year through in a minimum amount of dollar_figure per year by date and date respectively the company provides to the pbgc a copy of any ruling_request it makes under sec_412 of the code the company provides proof of payment of all contributions described above to the service and to the pbgc and the excise_tax due under sec_4971 of the code on any accumulated_funding_deficiency that occurred prior to the plan_year beginning date and on any unpaid minimum required contributions in years subsequent to is satisfied in a timely manner information must be provided to both of the service and to of the pbgc or other individuals designated by the respective agencies using the addresses or fax numbers below internal_revenue_service metro tech center fulton street brooklyn ny fax pension_benefit_guaranty_corporation disc k street n w washington dc fax you agreed to these conditions in a letter dated date if any one of these conditions is not met the waiver of the minimum_funding_standard granted for the plan for the plan_year ending date is retroactively null and void the conditional waiver granted for the plan for the plan_year ending date has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of employee_retirement_income_security_act_of_1974 erisa both as in effect prior to the pension_protection_act of ppa '06 the amount for which this waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of date the organization has been a health care provider in county state since today the company is comprised of seven separate sec_501 not for profit corporations serving various health care needs ranging from independent living assisted living and residential long term care in nursing home services additionally the company provides services to individuals with developmental disabilities and mental health disorders the financial information provided by the company clearly shows that it has suffered a substantial business hardship approximately of the company's income is derived from medicaid and medicare reimbursement the company's rates or prices are set by governmental bodies and the company has no real ability to generate more revenue the company amended the plan to freeze all future benefit accruals as of date in december the company provided updated financial information concerning revenue expenses and cash available for pensions due to favorable financial projections the company expects to have more cash available annually to fund the plan for plan_year sec_2011 and sec_2012 accordingly the company's request for a waiver of the minimum_funding_standard for the plan_year ending date has been granted your attention is called to sec_412 of the code and sec_304 of erisa both in effect prior to ppa '06 which describe the consequences that would result in the event either the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent as a result of this approval you will need to file an amended form_5500 with an amended schedule b form for the plan_year and schedule sb form for the and later plan years we have sent a copy of this letter to the and to the we have sent a copy of this letter to your authorized representative pursuant to a power of attomey form on file in this office if you have any questions regarding this matter please contact sincerely yours mark f o'donnell acting director employee_plans rulings agreements
